IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON


               MATTHEW JACKSON v. STATE OF TENNESSEE

                Direct Appeal from the Circuit Court for Lake County
                    No. 10-CR-9463      R. Lee Moore, Jr., Judge


              No. W2010-01205-CCA-R3-HC - Filed December 14, 2010


The petitioner, Matthew Jackson, appeals the Lake County Circuit Court’s summary
dismissal of his pro se petition for the writ of habeas corpus. The petitioner pled guilty to
two counts of aggravated rape, a Class A felony; aggravated kidnapping, a Class B felony;
aggravated robbery, a Class B felony; and theft of property over $500, a Class E felony. He
was subsequently sentenced to an effective sentence of twenty-five years in the Department
of Correction. On appeal, the petitioner asserts that the habeas corpus court erred in
summarily denying his petition, specifically contending that his sentence is void and illegal
pursuant to Blakely v. Washington, 542 U.S. 296 (2004). The State has filed a motion
requesting that this court affirm the lower’s court’s dismissal pursuant to Rule 20 of the
Rules of the Court of Criminal Appeals. Because the petitioner has failed to establish a
cognizable claim for habeas corpus relief, we grant the State’s motion and affirm the
judgment of the Lake County Circuit Court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and J.C. M CL IN, JJ., joined.

Matthew Jackson, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter, and J. Ross Dyer, Senior Counsel, for
the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       The petitioner, in two separate cases, entered guilty pleas to two counts of aggravated
rape, aggravated kidnapping, aggravated robbery, and theft of property over $500. The plea
agreement proscribed that the sentences in both cases would be served concurrently to each
other. Following a sentencing hearing, the trial court imposed sentences of twenty-five years
for the rape, twelve years for the kidnapping, ten years for the robbery, and two years for the
theft, resulting in an effective sentence of twenty-five years. The petitioner’s sentence was
subsequently affirmed on direct appeal. State v. Matthew Jackson, No. M2001-01999-CCA-
R3-CD (Tenn. Crim. App., at Nashville, May 12, 2003). The petitioner then filed a petition
for post-conviction relief challenging his sentence, which was also denied.

        Next, the petitioner filed the instant petition for the writ of habeas corpus, challenging
his twenty-five-year sentence. He contends that the sentence is illegal and void because the
trial court enhanced his sentence in violation of his Sixth Amendment right to a jury trial, as
interpreted by the United States Supreme Court in Blakely v. Washington. The habeas corpus
court summarily denied the petition based upon the fact that the petitioner failed to comply
with the requirements of Tennessee Code Annotated section 29-21-107, specifically, that he
failed to include a copy of the plea agreement or other documents necessary for the court to
determine the matter. On appeal, the petitioner contends that the denial was error because
the trial court failed to consider the document attached to his petition asserting the reasons
he was unable to provide the necessary documents, specifically, his indigence.

       The right to seek habeas corpus relief is guaranteed by Article I, section 15 of the
Tennessee Constitution. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing State
v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000)); Hickman v. State, 153 S.W.3d 16, 19 (Tenn.
2004). However, the grounds upon which habeas corpus relief will be granted are narrow.
Id. Relief will only be granted if the petition establishes that the challenged judgment is
void. Id. A judgment is void “only when ‘it appears upon the face of the judgment or the
record of the proceedings upon which the judgment is rendered’ that a convicting court was
without jurisdiction or authority to sentence a [petitioner], or that a [petitioner’s] sentence
of imprisonment or other restraint has expired.” Id. (quoting Archer v. State, 851 S.W.2d
157, 164 (Tenn. 1993)). Unlike the post-conviction petition, the purpose of the habeas
corpus petition is to contest a void, not merely voidable, judgment. Id. at 255-56; State ex
rel. Newsom v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (Tenn. 1968).

       The petitioner has the burden of establishing either a void judgment or an illegal
confinement by a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994). If the petitioner carries this burden, he is entitled to immediate
release. Id. However, if the habeas corpus petition fails to demonstrate that the judgment
is void or that the confinement is illegal, neither appointment of counsel nor an evidentiary
hearing is required and the trial court may properly dismiss the petition. Hickman, 153
S.W.3d at 20 (citing T.C.A. § 29-21-109 (2000); Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn.
2002)); Passarella, 891 S.W.2d at 619. Because the determination of whether habeas corpus

                                               -2-
relief should be granted is a question of law, this court’s review is de novo with no
presumption of correctness. Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000).

       The procedural requirements set forth in the statute providing for habeas corpus relief
are mandatory and must be scrupulously followed. Summers, 212 S.W.3d at 260; Hickman,
153 S.W.3d at 19-20; Archer, 851 S.W.2d at 165. As relevant here, section 29-21-107
requires that the petition state “[t]he cause or pretense of such restraint according to the best
information of the applicant, and if it be by virtue of any legal process, a copy thereof shall
be annexed, or a satisfactory reason given for its absence.” T.C.A. § 29-21-107(b)(2) (2006).
A habeas corpus court “properly may choose to summarily dismiss a petition for failing to
comply with the statutory procedural requirements.” Summers, 212 S.W.3d at 260.

        As noted, the habeas corpus court dismissed the petition for failure to comply with the
statutory requirements. However, we need not determine whether that decision was in error
because, even accepting that the petitioner could establish the allegation made in the petition,
the petition, on its face, fails to state a cognizable claim for habeas corpus relief. His claim
of an erroneously enhanced sentence based upon the holdings of Blakely and its progeny,
even if proven, would render the judgment voidable, not void and, as such, is not cognizable
in a habeas corpus case. See Timothy R. Bowles v. State, No. M2006-01685-CCA-R3-HC
(Tenn. Crim. App., at Nashville, May 1, 2007). Additionally, it has previously been held that
Blakely does not apply retroactively to cases on collateral appeal. Schriro v. Summerlin, 542
U.S. 348 (2004); Bowles, No. M2006-01685-CCA-R3-HC. Based upon this established law,
the petitioner has failed to show that his sentences are void. Thus, the petition was properly
dismissed.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the lower court by memorandum opinion when the
action is not a determination of guilt and the evidence does not preponderate against the
findings of the trial court. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the habeas corpus court is affirmed in accordance with Rule 20, Rules of
the Court of Criminal Appeals.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -3-